Citation Nr: 0703413	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The probative evidence does not establish that the 
veteran had service in Vietnam.  

2.  The probative evidence does not establish that the 
veteran was otherwise exposed to dioxins/herbicides during 
service.  

3.  Diabetes mellitus, Type II, was not manifest during 
service, was not manifest within one year of separation, and 
is not otherwise attributable to service.


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in October 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service. No condition other 
than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The veteran's DD Form 214 reflects that the veteran had 11 
months and 10 days of foreign service in Thailand.  There was 
no service in Vietnam.  The veteran did not receive any 
decorations, medals, badges, commendations, citations, 
campaign ribbons, or any other recognition indicative of 
Vietnam service.  See Haas v. Nicholson, 20 Vet. App. 257 
(2006).  

The veteran asserts that he was in Vietnam once when his 
plane was flying home and they stopped to refuel.  He 
reported that he got out of the aircraft and walked to the 
terminal and waited inside until the plane was ready to 
leave.  

The service records to include the service medical records 
and the veteran's personnel file do not reflect any 
visitation by the veteran to Vietnam.  The veteran submitted 
a copy of his passport which showed that the veteran's 
passport was valid for Vietnam and Thailand.  It does not 
show that the veteran was actually ever in Vietnam, just that 
he was permitted to enter Vietnam.  The veteran indicated 
that he was attempting to locate fellow servicemembers who 
could provide corroboration for his account of the plane 
having landed in Vietnam.  However, he did not submit any 
such supporting statements.  

Thus, there is no documentary or other supporting evidence 
that the veteran had service in Vietnam.  The Board does not 
find the veteran's statements that he was in Vietnam to be 
corroborated by the evidence of record in light of the DD 
Form 214, the service medical records, and the personnel 
file.  

The veteran also asserts that while stationed in Thailand, 
his unit worked on a road project about 80 miles north of 
Bangkok.  The veteran stated that he saw aircraft spraying 
near the Thai-Laos border where he was stationed.  He 
recalled feeling droplets on his skin from the spraying.  In 
support of this allegation, the veteran submitted information 
regarding the use, testing, and storage of Dioxins/Herbicides 
during 1964 and 1965 in Thailand.  The information shows that 
there was herbicide use at the replacement Training Center of 
the Royal Thai Army near Pranburi, Thailand.  However, the 
veteran's service personnel file shows that he was in 
Thailand from September 1962 to August 1963 which was not 
during the pertinent time period.  The veteran has not 
provided any other pertinent details regarding alleged 
exposure.  There is no record of exposure to 
dioxins/herbicides during service.  

Thus, the veteran did not have service in Vietnam.  As such, 
the veteran is not entitled to the presumption of exposure to 
Agent Orange or other herbicides.  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, diabetes mellitus will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records do not reflect any complaints, 
findings, treatment, or diagnosis of diabetes mellitus.  On 
his separation examination, the veteran's urinalysis was 
tested for sugar and the results were negative.  His 
endocrine system was normal.  

In February 1966, less than one year after separation, the 
veteran was afforded a VA examination.  It was noted that his 
endocrine system had a negative history.  The veteran was not 
diagnosed as having diabetes mellitus.  

Therefore, diabetes mellitus was not manifest during the one 
year presumptive period after service.  

The veteran was initially diagnosed as having diabetes 
mellitus, Type II, in 1996, over three decades after the 
veteran was separated from service.  There is no competent 
medical evidence establishing that diabetes mellitus, Type II 
was manifest during service, within one year of separation, 
or is otherwise related to service.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  Therefore, 
he cannot provide a competent opinion regarding diagnosis and 
causation.  

In sum, the competent evidence does not establish that 
diabetes mellitus, Type II, began in service or within one 
year of separation.  The service medical records showed no 
such disease.  Thus, there was no chronic disability shown 
during service.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that over 30 years after such 
separation, the veteran was diagnosed as having diabetes 
mellitus, Type II.  There is no competent medical evidence of 
any link between the veteran's current diagnosis and service.  
As noted, the veteran is not competent to make this causal 
link or to state the etiology of his currently diagnosed 
diabetes mellitus, Type II.  Despite the veteran's 
contentions of an etiological relationship to service, the 
record is devoid of supporting evidence.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for diabetes mellitus, Type II, is denied.  


REMAND

The service medical records do not reflect any complaints, 
findings, treatment, or diagnosis of hypertension.  On his 
separation examination, the veteran's blood pressure reading 
was 132/80.  His heart and vascular systems were normal.  

In February 1966, less than one year after separation, the 
veteran was afforded a VA examination.  His sitting blood 
pressure reading was 140/82 and his standing blood pressure 
reading was 140/78.  A review of his cardiovascular system 
noted that the veteran's history was negative.  There were no 
positive findings.  The veteran was not diagnosed as having 
hypertension.  

In an August 2002, correspondence was received from the 
veteran's wife, a registered nurse.  She stated that in the 
fall of 1966, a little over a year after the veteran was 
separated from service, he was taken to Fairview Hospital in 
Minneapolis with chest pain.  The chest pain was caused by 
elevated blood pressure.  A renogram was negative.  He was 
started on hypertension medication.  His wife indicated that 
hypertension often goes undiagnosed until the person is seen 
for something else.  She opined that this was the case with 
the veteran and that he had had hypertension for a lengthy 
period of time.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The records from Fairview Hospital in 
Minneapolis from the fall of 1966 should be obtained in 
compliance with VA's duty to assist.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

The veteran's wife has medical expertise.  She did not, 
however, base her opinion based on the comprehensive record.  
Accordingly, the Board finds that the veteran should be 
afforded a VA examination by an examiner who has had the 
opportunity to review the record.  The examiner should opine 
as to whether it is more likely than not, less likely than 
not, or at least as likely as not, that hypertension was 
manifest during service, within one year of the veteran's 
separation from service, or otherwise is related to service.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the veteran and obtain a 
medical release for the veteran's records 
from Fairview Hospital in Minneapolis 
from the fall of 1966 through 1978.  
Obtain and associate with the claims file 
copies of all clinical records from that 
facility for the time period in question.  

2.  Schedule the veteran a VA examination 
to determine the nature and etiology of 
the veteran's hypertension.  The examiner 
should review the claims folder prior to 
examination.  The examiner should opine 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that hypertension was 
manifest during service, within one year 
of the veteran's separation from service, 
or otherwise is related to service.  The 
examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


